MEMORANDUM OPINION
                                          No. 04-12-00305-CR

                                    Fernando FLORES-MIRANDA,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR1872
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 25, 2012

DISMISSED

           On June 7, 2012, we notified the appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

Additionally, the clerk’s record contained a written waiver signed by the appellant pursuant to

which he entered a plea of no contest. The trial court’s judgment also reflected that there was a

plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                                       04-12-00305-CR


certification accurately reflected that the criminal case is a plea-bargain case. See TEX R. APP. P.

25.2(a)(2).

          In our June 7, 2012 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be

filed by June 29, 2012, that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1;

see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.).

          On July 6, 2012, appellant filed a response indicating that the trial court certification in

the record is accurate and moved this court to dismiss the appeal. Accordingly, we dismiss this

appeal.

                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-